Title: To George Washington from Nathanael Greene, 28 February 1781
From: Greene, Nathanael
To: Washington, George


                        

                            
                            Sir,
                            Head Quarters High rock ford on Haw river Guilford County Feb: 28h 1781.
                        
                        I did myself the honor to write your Excellency on the 15th Inst., when I was endeavouring to collect a body
                            of Militia to reinforce this Army. But the enemy early on the 19th filed off to Hillsborough, where Lord Cornwallis issued
                            a proclamation, a copy of which is enclosed, and made use of every art to induce the people to join him. To prevent his
                            success in the execution of this business, which we had every reason to believ he would accomplish I was obliged to
                            recross the Dan river before the Militia could be assembled. This was effected the 23d and with great difficulty we have
                            reached this place.
                        The scarcity of provision, which is rendered more distressing by the loose and irregular manner in which the
                            Militia of this Country take the field is not only embarrassing but very alarming. The want of penal Laws to oblige the
                            inhabitants to supply themselves with Arms and Accoutrements, renders the aid of the Militia precarious and almost
                            useless.
                        I am anxiously waiting the arrival of Col. Wm Campbell who is expected to join us with a respectable body of
                            mounted rifle men, which will enable this army to approach the enemy with greater confidence, and effectually to harrass
                            their rear.
                        Lord Cornwallis evacuated Hillsborough on the 26th, moved on the road to Guilford Court house and crossed the
                            Haw river at Tralinger’s ford 20 Miles below this place last night. His route and his object are uncertain, but
                            circumstances lead to a belief that he will move towards Cross creek; by which I fear he will collect a very large number
                            of the disaffected inhabitants.
                        I have recieved no accounts from Genl Sumter, but wish he may be able in conjunction with Genl Marion to
                            destroy some of the enemy’s small posts in S. Carolina, and prevent the accomplishment of their designs in that Country.
                            The enemy have ordered two Regts of Negroe’s to be immediately embodied, and are drafting a great proportion of the young
                            men of that State to serve during the War.
                        We have the most unequivocal and full evidence of the disaffection of a great part of this State. The enemy
                            have raised seven independant companies in a single day; and we have the mortification to find that most of the prisoners
                            we take are inhabitants of America. The Legislature, I am informed, have passed a Law for drafting 2700 Men for 12 Months,
                            but they cannot attempt to carry it into effect while the enemy continue in the State.
                        Our detachments have been successfull in several attempts upon the enemy’s pickets, having killed and wounded
                            about 30 and made twenty prisoners without any loss. Genl Pickens with a body of mounted rifle men, and Lt Col. Lee with
                            the Cavalry of his Legion were detached to endeavour to harrass the enemy, and being informed that Lt Colonel Tarlton had
                            passed the Haw river near Genl Butler’s plantation, they immediately went in pursuit of him, but unfortunately came
                                up with a body of upwards of 200 of Col. Hambleton’s Corps and the N. Carolina tories three miles in
                            his rear, who were to have joined him that evening. The General attempted to pass by them as a detachment of the British
                            Army, which the Legion succeeded in, but when the Militia came up the enemy discovered their mistake, which obliged our
                            troops to charge them, in doing which some of the Militia, could not be prevented from firing, which alarmed Col. Tarlton
                            and gave him an opportunity to escape.  The whole of the enemy were routed in a few minutes, and the greater part of them
                            left dead on the ground. Col. Piles and several Officers were among the number.
                        The want of supplies in this Country, the superiority of the enemy and the mode in which the Militia do duty,
                            are alarming circumstances at this critical period, and unless the most vigorous exertions are made in the Southern States
                            we cannot be relieved. Of the troops raised by the State of Virga last Summer, 400 are now at Chesterfield Court house
                            naked and unable to march. But the Baron Steuben has detained some clothing coming from Phila. which will enable him to
                            send them forward immediately. They were raised for 18 Months, but the greatest part of the time will expire before they
                            join the Army. I wish these States could have been convinced of the loss they sustain by short enlistments.
                        Your Excellency’s letter of the 2d Inst. with the enclosed Act of Congress was handed me the 20th I am
                            convinced that Col. Armand’s Legion can render no service on its present footing. The Officers refuse to go on duty with
                            the men, thirty eight out of a detachment of 40 men deserted to the enemy, and the Baron Steuben was obliged to order a
                            number of them to join their Regts who are prisoners at Charlottesville.
                        The Militia of the back Country have returned from their expedition having destroyed most of the Town,
                            belonging to the Cherokee Indians. I have Commissioned a number of the principal Inhabitants to treat with the Cherokee
                            and Chikesaw nations on terms of accomodation subject to the determination of Congress; a copy of their instructions I
                            shall enclose as early as possible. I have the honor to be With esteem and respect Your Most Obedient Humble Servant
                        
                            Nath. Greene
                        
                    